DETAILED ACTION
This action is in response to the Request for Continued Examination (RCE) 05/03/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 1 – 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0357931; (hereinafter Oates), Oates, Fig. 2 in view of Oates Fig. 1c, and further in view of US Pub. No. 2019/0199230; (hereinafter Vasiladiotis).

Regarding claim 1, Oates [e.g. Fig. 2] discloses a hybrid modular multilevel converter, comprising: one or more chain links formed by sub modules [e.g. 52, 54]; one or more high voltage switches formed by one of semi-controlled devices and fully controlled devices [e.g. 50]; a plurality of inductors [e.g. at upper and lower sides of node 56] arranged in the one or more chain links to limit circulating current among the one or more chain links; and wherein the one or more chain links are configured to enhance power handling capability of the hybrid modular multilevel converter [e.g. paragraph 0126 recites “In order to transfer power between the AC and DC electrical networks 46,44, the control unit 62 controls the director switches to switch the primary limb portions into and out of circuit between the respective DC terminal and the third terminal 42 to provide a current path between the AC and DC electrical networks 46,44”. Further, the last limitation only claims results as intended use].  
Oates, Fig. 2 fails to disclose wherein at least two chain links of the one or more chain links are connected in series and at least two chain links of the one or more chain links are connected in parallel; three phases, wherein each of the three phases of the hybrid modular multilevel converter comprises at least three chain links, wherein each of the three phases is connected in one of series and in parallel from the dc side with the other two phase circuits, wherein the one or more chain links is controlled in such a way that at least two chain links are always connected in parallel; wherein one or more chain links in each phase is used to decouple alternative current (ac) side and direct current (dc) side of the converter such that modulation index is varied over a wide range; wherein the at least two chain links are connected in parallel so as to share the current among the two or more chain links to enhance the power handling capability.
Oates [e.g. Fig. 1c] teaches wherein at least two chain links of the one or more chain links are connected in series [e.g. see series connection of modules 18 in left leg] and at least two chain links of the one or more chain links are connected in parallel [e.g. center and right legs 26 connected in parallel from upper node and lower node]; three phases [e.g. 26], wherein each of the three phases of the hybrid modular multilevel converter [e.g. Fig. 1 is a multilevel converter, see title] comprises at least three chain links [e.g. 18], wherein each of the three phases is connected in one of series and in parallel from the dc side [e.g. capacitor side] with the other two phase circuits [e.g. left side leg 26, middle side leg 26 and right side leg 26], wherein the one or more chain links is controlled in such a way that at least two chain links [e.g. 18] are always connected in parallel [e.g. in parallel between uppest and lowest DC terminal (capacitor terminals); paragraph 06 recites “The individual converter cells 18 are not switched simultaneously and the converter voltage steps are comparatively small. The capacitor 22 of each converter cell 18 is configured to have a sufficiently high capacitive value in order to constrain the voltage variation at the capacitor terminals in such a multi-level converter arrangement, and a high number of converter cells 18 are required due to the limited voltage ratings of the IGBTs 20. A DC side reactor 24 is also required in each converter bridge 16 to limit transient current flow between converter limbs 26, and thereby enable the parallel connection and operation of the converter limbs 26”]; wherein the at least two chain links [e.g. 18 of left leg 26 and 18 of center leg 26] are connected in parallel [e.g. in parallel between uppest and lowest DC terminal (capacitor terminals)] so as to share the current among the two or more chain links to enhance the power handling capability [e.g. since legs 26 are connected in parallel at the DC side (capacitor side) current is shared at the uppest and lowest node of legs 26). Paragraph 06 recites “The individual converter cells 18 are not switched simultaneously and the converter voltage steps are comparatively small. The capacitor 22 of each converter cell 18 is configured to have a sufficiently high capacitive value in order to constrain the voltage variation at the capacitor terminals in such a multi-level converter arrangement, and a high number of converter cells 18 are required due to the limited voltage ratings of the IGBTs 20.  A DC side reactor 24 is also required in each converter bridge 16 to limit transient current flow between converter limbs 26, and thereby enable the parallel connection and operation of the converter limbs 26.” Further, the last limitation only claims results as intended use].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Oates, Fig. 2 by wherein at least two chain links of the one or more chain links are connected in series and at least two chain links of the one or more chain links are connected in parallel; three phases, wherein each of the three phases of the hybrid modular multilevel converter comprises at least three chain links, wherein each of the three phases is connected in one of series and in parallel from the dc side with the other two phase circuits, wherein the one or more chain links is controlled in such a way that at least two chain links are always connected in parallel; wherein the at least two chain links are connected in parallel so as to share the current among the two or more chain links to enhance the power handling capability as taught by Oates, Fig. 1c in order of being able to operate with a three phase system.
Vasiladiotis teaches wherein one or more chain links in each phase [e.g. 11, 12] is used to decouple alternative current (ac) side and direct current (dc) side of the converter [e.g. by switching 13] such that modulation index is varied over a wide range [e.g. paragraph 05 recites “MP3C allows the use of general OPPs with discontinuities in the switching angles when changing the modulation index”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Oates by wherein one or more chain links in each phase is used to decouple alternative current (ac) side and direct current (dc) side of the converter such that modulation index is varied over a wide range as taught by Chivite in order of being able to provide a stable system operation, paragraph 04.

Regarding claim 2, Oates [e.g. Fig. 2] discloses wherein one or more chain links [e.g. left leg 26 having 16/18] is formed by connecting at least one of unipolar sub modules and bipolar sub modules [e.g. see 60 with respect to 58].  

Regarding claim 3, Oates [e.g. Fig. 2] discloses wherein the unipolar sub modules comprises at least one of a direct current source and a storage element, and wherein the bipolar sub modules comprises at least one of a direct current source and a storage element [e.g. capacitor shown in 60 preceding claim 2 only requires one of unipolar and bipolar sub modules].  
Regarding claim 4, Oates [e.g. Fig. 2] discloses wherein the one or more chain links generate a near sinusoidal output voltage [e.g. Alternating Current (AC) at 42, paragraph 0114 recites “The configuration of the primary limb element portions 38, 40 in this manner means that, in use, each primary switching element 50 is switchable to switch the corresponding primary limb element portion 38,40 into and out of circuit between the corresponding DC terminal and the third terminal 42”].  
Regarding claim 7, Oates [e.g. Fig. 2] discloses wherein one or more chain links in each phase is used for dc side voltage ripple minimization [e.g. paragraph 051 recites “Injection of the filtering current by at least one DC side chain-link converter of the voltage source converter according to the invention permits minimisation or cancellation of one or more harmonic components in the DC voltage presented to the DC electrical network, thus reducing DC voltage ripple in the DC voltage”].  

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) in page 8:
“Oates fails to disclose any aspects relating to three phases connected in series wherein each of the three phases of the hybrid modular multilevel converter comprises at least three chain links, as disclosed in the instant application. Also, it fails to provide the advantage of current division and hence its associated benefits such as lower footprint and capacitor size are not provided by the topology”.

	In response, the examiner submits that independent claim 1 recites “wherein each of the three phases of the hybrid modular multilevel converter comprises at least three chain links; wherein each of the three phases is connected in one of series and in parallel from the dc side with the other two phase circuits”. Claim 1 requires one of series connection and parallel connection of the three phases. The rejection of claim 1 above with respect to Oates [e.g. Fig. 1c] is based on the three phases connected in parallel. Therefore, the argument is not persuasive and the rejection is maintained.

Applicant(s) argue(s) in page 12:
“aspects relating to “three phases connected in series wherein each of the three phases of the hybrid modular multilevel converter comprises at least three chain links” are not disclosed in Oates and Clare..”

	In response, the examiner submits that independent claim 1 recites “wherein each of the three phases of the hybrid modular multilevel converter comprises at least three chain links; wherein each of the three phases is connected in one of series and in parallel from the dc side with the other two phase circuits”. Claim 1 requires one of series connection and parallel connection of the three phases. The rejection of claim 1 above with respect to Oates [e.g. Fig. 1c] is based on the three phases connected in parallel. Further, Oates [e.g. Fig. 1c] teaches at least three chain links 18. Therefore, the argument is not persuasive and the rejection is maintained. 

Applicant(s) argue(s) in page 16:
“aspects relating to “one or more chain links formed by sub modules; one or more high voltage switches formed by one of semi-controlled devices and fully controlled devices; a plurality of inductors arranged in the one or more chain links to limit circulating current among the one or more chain links; and wherein the one or more chain links are configured to enhance power handling capability of the hybrid modular multilevel converter. ” are not disclosed in Oates, Clare and Vasiladiotis”

In response, Oates [e.g. Fig. 2] discloses a hybrid modular multilevel converter, comprising: one or more chain links formed by sub modules [e.g. 52, 54]; one or more high voltage switches formed by one of semi-controlled devices and fully controlled devices [e.g. 50]; a plurality of inductors [e.g. at upper and lower sides of node 56] arranged in the one or more chain links to limit circulating current among the one or more chain links; and wherein the one or more chain links are configured to enhance power handling capability of the hybrid modular multilevel converter [e.g. paragraph 0126 recites “In order to transfer power between the AC and DC electrical networks 46,44, the control unit 62 controls the director switches to switch the primary limb portions into and out of circuit between the respective DC terminal and the third terminal 42 to provide a current path between the AC and DC electrical networks 46,44”. Furthermore, the last two limitation only claims results as intended use].  

	Furthermore, Applicant(s) argue(s) in page 
“Therefore, it is respectfully submitted that for a person having ordinary skill in the art, it would not have been obvious from the teachings of Oates, Clare and Vasiladiotis”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Oates Fig. 2 and Oates Fig. 1c both are modular multi-level converters corresponding to same area of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Oates, Fig. 2 with Oates Fig. 1c in order of being able to operate with a three phase system. Further, Vasiladiotis also discloses a modular multi-level converter corresponding to the same area of endeavor of Oates. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Oates, Fig. 2 with Vasiladiotis in order of being able to provide a stable system operation, paragraph 04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838